 



Exhibit 10.3
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
TERMS AND CONDITIONS RELATING TO NON-QUALIFIED STOCK OPTIONS
GRANTED TO                    ON APRIL 17, 2008 UNDER THE INTEL
CORPORATION 2006 EQUITY INCENTIVE PLAN

1.   TERMS OF OPTION

    The following standard terms and conditions (“Standard Terms”) apply to
Non-Qualified Stock Options granted to                                         
                     under the Intel Corporation 2006 Equity Incentive Plan (the
“2006 Plan”) (other than grants made under the SOP Plus or ELTSOP programs).

2.   NONQUALIFIED STOCK OPTION

    The option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

3.   OPTION PRICE

    The exercise price of the option (the “option price”) is 100% of the market
value of the common stock of Intel Corporation (“Intel” or the “Corporation”),
$.001 par value (the “Common Stock”), on the date of grant, as specified in the
Notice of Grant. “Market value” means the average of the highest and lowest
sales prices of the Common Stock as reported by NASDAQ.

4.   TERM OF OPTION AND EXERCISE OF OPTION

    To the extent the option has become exercisable (vested) during the periods
indicated in the Notice of Grant and has not been previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
the requirements of these Standard Terms, the Notice of Grant and the 2006 Plan,
you may exercise the option to purchase up to the number of shares of the Common
Stock set forth in the Notice of Grant. Notwithstanding anything to the contrary
in Sections 6 through 9 hereof, no part of the option may be exercised after
seven (7) years from the date of grant.       The process for exercising the
option (or any part thereof) is governed by these Standard Terms, the Notice of
Grant, the 2006 Plan and your agreements with Intel’s stock plan administrator.
Exercises of stock options will be processed as soon as practicable. The option
price may be paid (a) in cash, (b) by arrangement with Intel’s stock plan
administrator which is acceptable to Intel where payment of the option price is
made pursuant to an irrevocable direction to the broker to deliver all or part
of the proceeds from the sale of the shares of the

1.



--------------------------------------------------------------------------------



 



    Common Stock issuable under the option to Intel, (c) by delivery of any
other lawful consideration approved in advance by the Committee of the Board of
Directors of Intel established pursuant to the 2006 Plan (the “Committee”) or
its delegate, or (d) in any combination of the foregoing. Fractional shares may
not be exercised. Shares of the Common Stock will be issued as soon as
practicable. You will have the rights of a stockholder only after the shares of
the Common Stock have been issued. For administrative or other reasons, Intel
may from time to time suspend the ability of employees to exercise options for
limited periods of time.

    Notwithstanding the above, Intel shall not be obligated to deliver any
shares of the Common Stock during any period when Intel determines that the
exercisability of the option or the delivery of shares hereunder would violate
any federal, state or other applicable laws.       Notwithstanding anything to
the contrary in these Standard Terms or the applicable Notice of Grant, Intel
may reduce your unvested options if you change classification from a full-time
employee to a part-time employee.       IF AN EXPIRATION DATE DESCRIBED HEREIN
FALLS ON A WEEKDAY, YOU MUST EXERCISE YOUR OPTIONS BEFORE 3:45 P.M. NEW YORK
TIME ON THE EXPIRATION DATE.       IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS
ON A WEEKEND OR ANY OTHER DAY ON WHICH THE NASDAQ STOCK MARKET (“NASDAQ”) IS NOT
OPEN, YOU MUST EXERCISE YOUR OPTIONS BEFORE 3:45 P.M. NEW YORK TIME ON THE LAST
NASDAQ BUSINESS DAY PRIOR TO THE EXPIRATION DATE.

5.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT

    If at any time the Committee of the Board of Directors of the Corporation
established pursuant to the 2006 Plan (the “Committee”), including any
Subcommittee or “Authorized Officer” (as defined in Section 8(a)(v) of the 2006
Plan) notifies the Corporation that they reasonably believe that you have
committed an act of misconduct as described in Section 8. (a)(v) of the 2006
Plan (embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules resulting in loss, damage or injury to the Corporation, an unauthorized
disclosure of any Corporation trade secret or confidential information, any
conduct constituting unfair competition, inducing any customer to breach a
contract with the Corporation or inducing any principal for whom the Corporation
acts as agent to terminate such agency relationship), the vesting of your option
and your right to exercise your option, to the extent it is vested, may be
suspended pending a determination of whether an act of misconduct has been
committed. If the Corporation determines that you have committed an act of
misconduct, your option shall be cancelled and neither you nor any beneficiary
shall be entitled to any claim with respect to your option whatsoever. Any
determination by the Committee or an Authorized Officer with respect to the
foregoing shall be final, conclusive, and binding on all interested parties.

2.



--------------------------------------------------------------------------------



 



6.   TERMINATION OF EMPLOYMENT

    Except as expressly provided otherwise in these Standard Terms, if your
employment by the Corporation terminates for any reason, whether voluntarily or
involuntarily, other than death, Disablement (defined below), Retirement
(defined below) or discharge for misconduct, you may exercise any portion of the
option that had vested on or prior to the date of termination at any time prior
to ninety (90) days after the date of such termination. The option shall
terminate on the 90th day to the extent that it is unexercised. All unvested
stock options shall be cancelled on the date of employment termination,
regardless of whether such employment termination is voluntary or involuntary.  
    For purposes of this Section 6, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from Intel or a
Subsidiary, you are rehired by Intel or a Subsidiary on a basis that would make
you eligible for future Intel stock option grants, nor would your transfer from
Intel to any Subsidiary or from any one Subsidiary to another, or from a
Subsidiary to Intel be deemed a termination of employment. Further, your
employment with any partnership, joint venture or corporation not meeting the
requirements of a Subsidiary in which Intel or a Subsidiary is a party shall be
considered employment for purposes of this provision if either (a) the entity is
designated by the Committee as a Subsidiary for purposes of this provision or
(b) you are designated as an employee of a Subsidiary for purposes of this
provision.

7.   DEATH

    Except as expressly provided otherwise in these Standard Terms, if you die
while employed by the Corporation, the executor of your will, administrator of
your estate or any successor trustee of a grantor trust may exercise the option,
to the extent not previously exercised and whether or not vested on the date of
death, at any time prior to the end of the term of option (see Section 4).      
Except as expressly provided otherwise in these Standard Terms, if you die prior
to ninety (90) days after terminating your employment with the Corporation, the
executor of your will or administrator of your estate may exercise the option,
to the extent not previously exercised and to the extent the option had vested
on or prior to the date of your employment termination, at any time prior to the
end of the term of option (see Section 4).       The option shall terminate on
the applicable expiration date described in this Section 7, to the extent that
it is unexercised.

8.   DISABILITY

    Except as expressly provided otherwise in these Standard Terms, following
your termination of employment due to Disablement, you may exercise the option,
to the extent not previously exercised and whether or not the option had vested
on or prior to the date of employment termination, at any time prior to the end
of the term of option (see Section 4); provided, however, that while the claim
of Disablement is pending, options that were unvested at termination of

3.



--------------------------------------------------------------------------------



 



    employment may not be exercised and options that were vested at termination
of employment may be exercised only during the period set forth in Section 6
hereof. For purposes of these Standard Terms, “Disablement” shall be determined
in accordance with the standards and procedures of the then-current Long Term
Disability Plan maintained by the Corporation or the Subsidiary that employs
you, and in the event you are not a participant in a then-current Long Term
Disability Plan maintained by the Corporation or the Subsidiary that employs
you, “Disablement” shall have the same meaning as disablement is defined in the
Intel Long Term Disability Plan, which is generally a physical condition arising
from an illness or injury, which renders an individual incapable of performing
work in any occupation, as determined by the Corporation.

9.   RETIREMENT

    For purposes of by these Standard Terms, “Retirement” shall mean either
Standard Retirement (as defined below) or the Rule of 75 (as defined below).
Following your Retirement, the vesting of the option, to the extent that it had
not vested on or prior to the date of your Retirement, shall be accelerated as
follows:

  (a)   If you retire at or after age 60 (“Standard Retirement”), you will
receive one year of additional vesting from your date of Retirement for every
five (5) years that you have been employed by the Corporation (measured in
complete, whole years). No vesting acceleration shall occur for any periods of
employment of less than five (5) years; or     (b)   If, when you terminate
employment with Intel, your age plus years of service (in each case measured in
complete, whole years) equals or exceeds 75 (“Rule of 75”), you will receive
accelerated vesting of any portion of the option that would have vested prior to
365 days from the date of your Retirement.

    You will receive vesting acceleration pursuant to either Standard Retirement
or the Rule of 75, but not both. Following your Retirement from the Corporation,
you may exercise the option at any time prior to the end of the term of option
(see Section 4), to the extent that it had vested as of the date of your
Retirement or to the extent that vesting of the option is accelerated pursuant
to this Section 9.

10.   INCOME TAXES WITHHOLDING

    Nonqualified stock options are taxable upon exercise. To the extent required
by applicable federal, state or other law, you shall make arrangements
satisfactory to Intel for the satisfaction of any withholding tax obligations
that arise by reason of an option exercise and, if applicable, any sale of
shares of the Common Stock. Intel shall not be required to issue shares of the
Common Stock or to recognize any purported transfer of shares of the Common
Stock until such obligations are satisfied. The Committee may permit these
obligations to be satisfied by having Intel withhold a portion of the shares of
the Common Stock that otherwise would be issued to you upon exercise of the
option, or to the extent permitted by the Committee, by tendering shares of the
Common Stock previously acquired.

4.



--------------------------------------------------------------------------------



 



11.   TRANSFERABILITY OF OPTION

    Unless otherwise provided by the Committee, each option shall be
transferable only

  (a)   pursuant to your will or upon your death to your beneficiaries, or    
(b)   by gift to your Immediate Family (defined below), partnerships whose only
partners are you or members of your Immediate Family, limited liability
companies whose only shareholders are you or members of your Immediate Family,
or trusts established solely for the benefit of you or members of your Immediate
Family, or     (c)   by gift to a foundation in which you and/or members of your
Immediate Family control the management of the foundation’s assets.

    For purposes of these Standard Terms, “Immediate Family” is defined as your
spouse or domestic partner, children, grandchildren, parents, or siblings.      
With respect to transfers by gift under subsection (b), options are transferable
whether vested or not at the time of transfer. With respect to transfers by gift
under subsection (c), options are transferable only to the extent the options
are vested at the time of transfer. Any purported assignment, transfer or
encumbrance that does not qualify under subsections (a), (b) and (c) above shall
be void and unenforceable against the Corporation.       Any option transferred
by you pursuant to this section shall not be transferable by the recipient
except by will or the laws of descent and distribution.       The
transferability of options is subject to any applicable laws of your country of
residence or employment.

12.   DISPUTES

    The Committee or its delegate shall finally and conclusively determine any
disagreement concerning your option.

13.   AMENDMENTS

    The 2006 Plan and the option may be amended or altered by the Committee or
the Board of Directors of Intel to the extent provided in the 2006 Plan.

14.   THE 2006 PLAN AND OTHER AGREEMENTS; OTHER MATTERS

  (a)   The provisions of these Standard Terms and the 2006 Plan are
incorporated into the Notice of Grant by reference. You hereby acknowledge that
a copy of the 2006 Plan has been made available to you. Certain capitalized
terms used in these Standard Terms are defined in the 2006 Plan.

5.



--------------------------------------------------------------------------------



 



      These Standard Terms, the Notice of Grant and the 2006 Plan constitute the
entire understanding between you and the Corporation regarding the option. Any
prior agreements, commitments or negotiations concerning the option are
superseded.         The grant of an option to an employee in any one year, or at
any time, does not obligate Intel or any Subsidiary to make a grant in any
future year or in any given amount and should not create an expectation that
Intel or any Subsidiary might make a grant in any future year or in any given
amount.

  (b)   Options are not part of your employment contract (if any) with the
Corporation, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.     (c)   Notwithstanding any
other provision of these Standard Terms, if any changes in the financial or tax
accounting rules applicable to the options covered by these Standard Terms shall
occur which, in the sole judgment of the Committee, may have an adverse effect
on the reported earnings, assets or liabilities of the Corporation, the
Committee may, in its sole discretion, modify these Standard Terms or cancel and
cause a forfeiture with respect to any unvested options at the time of such
determination.     (d)   Nothing contained in these Standard Terms creates or
implies an employment contract or term of employment upon which you may rely.  
  (e)   To the extent that the option refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon exercise by the holder in accord with the terms hereof.     (f)  
Copies of Intel Corporation’s Annual Report to Stockholders for its latest
fiscal year and Intel Corporation’s latest quarterly report are available,
without charge, at the Corporation’s business office.     (g)   Because these
Standard Terms relate to terms and conditions under which you may purchase
Common Stock of Intel, a Delaware corporation, an essential term of these
Standard Terms is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. Any action, suit, or proceeding relating to these Standard Terms
or the option granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in the State of California.     (h)   Notwithstanding
any other provision of these Standard Terms, if any changes in the law or the
financial or tax accounting rules applicable to the options covered by these
Standard Terms shall occur, the Corporation may, in its sole discretion, (1)
modify these Standard Terms to impose such restrictions or procedures with
respect to the options (whether vested or unvested), the shares issued or
issuable pursuant to this option and/or

6.



--------------------------------------------------------------------------------



 



      any proceeds or payments from or relating to such shares as it determines
to be necessary or appropriate to comply with applicable law or to address,
comply with or offset the economic effect to the Corporation of any accounting
or administrative matters relating thereto, or (2) cancel and cause a forfeiture
with respect to any unvested options at the time of such determination.

7.